Title: To Thomas Jefferson from John Trumbull, 29 November 1786
From: Trumbull, John
To: Jefferson, Thomas


I have the pleasure of committing to Colo. Smith’s care for you, a letter of Mrs. Cosway, and a book of songs of her composition. She has written twice to you before, since receiving your first and only one thru my hands; and having no answer, is anxious least they should have missd their way tho I addressed them in the manner you directed.
I am sorry to learn from Colo. S. that his last letters from you were still written with the left hand. I hope however that ere this time you begin to recover the use of the right.
We have late accounts from America but they contain nothing which can give you pleasure. I am not only unwilling to be the messenger of ill news, but asham’d to relate the follies of my neighboring countrymen.—We have been reproach’d with dishonesty. I am sorry to see such a Character confirmed by an open opposition to the course of Law, and the rights of Creditors.
I am Sir With the highest Esteem Your oblig’d friend & servant,

Jno. Trumbull

